DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-24 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for determining a rotational orientation of an object in an image, the image depicting the object in a scene, the method comprising: providing a plurality of images depicting the object in the scene to a trained statistical model, wherein the plurality of images depict the scene of the image at different rotation angles, wherein a rotation angle of a respective image corresponds to a potential rotational orientation of the object depicted in the respective image; in response to the providing, receiving, for each of the plurality of images, a confidence score indicating a likelihood generated by the trained statistical model that the object is at the potential rotational orientation corresponding to the rotation angle of the respective image; and determining the rotational orientation of the object in the image based at least in part on an analysis of the confidence scores and respective potential rotational orientations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2019/0138849 to Zhang provides a system and method for detecting objects in geospatial images, 3D point clouds and Digital Surface Models (DSMs). Deep Convolution Neural Networks (DCNNs) are trained using positive and negative training examples. Using a rotation pattern match of only positive examples reduces the number of negative examples required. In DCNNs softmax probability is variant of rotation angles. When rotation angle is coincident with object orientation, softmax probability has maximum value. During training, positive examples are rotated so that their orientation angles are zero. During detection, test images are rotated through different angles. At each angle, softmax probability is computed. A final object detection is based on maximum softmax probability as well as a pattern match between softmax probability patterns of all positive examples and the softmax probability pattern of a target object at different rotation angles. The object orientation is determined at the rotation angle when softmax probability has maximum value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.

Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672